Citation Nr: 1625147	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-40 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from November 2003 to August 2008.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal. 

In April 2015, the Board granted service connection for obstructive sleep apnea and remanded the claim of service connection for restless leg syndrome for additional development.  The case is now before the Board for final appellate consideration.  


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current restless leg syndrome is related to active duty, or that it was proximately caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, the Board observes that the Veteran failed to report for a VA examination scheduled in August 2015.  A May 2015 letter from VA informed him that he would be scheduled for a VA examination and apprised him of the consequences of failing to report for it.  The evidence does not show, and the Veteran does not contend, that he did not receive notice of the VA examination.

When a claimant without good cause fails to report for an examination scheduled in conjunction with an original or reopened compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).  Moreover, because of the Veteran's failure to report for the August 2015 VA examination, VA was unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran generally asserts that his restless leg syndrome is related to active duty or a service-connected disability.  

The Veteran is service-connected for sleep apnea; posttraumatic stress disorder with insomnia; right shoulder degenerative joint disease, status post rotator cuff tear; cervical spine degenerative arthritis with spinal stenosis; degenerative disc disease of the lumbar spine; tinnitus; left wrist arthritis; osteoarthritis with swan neck deformity of the left fifth digit; and residual surgical scars of the left hand and right shoulder.

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

Post-service VA medical records include the Veteran's report that he has had restless leg syndrome since childhood.  For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of sound condition addresses the situation where a question arises whether a Veteran's medical problems that arose during service existed before he entered service and, therefore, were not incurred in service.  In other words, the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet.App. 48 (2012).  

Thus, before considering the presumption, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  See Horn v. Shinseki, 25 Vet.App. 231 (2012).  Although there is evidence that the Veteran reported a pre-service history of restless leg syndrome, that condition was not noted at enlistment.  However, consideration of the presumption of soundness is not necessary because there is no evidence that restless leg syndrome manifest or was incurred in service.  There are no references to that condition or any associated symptoms during the Veteran's active duty, to include his entrance and separation medical examinations.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for restless leg syndrome, to include as secondary to service-connected disability.  The evidence does not show that the Veteran's restless leg syndrome is related to active duty, or is proximately due to, the result of, or aggravated by service-connected disability.  

The Veteran's service treatment records, including the report of his entrance medical examination and his entrance report of medical history, are negative for complaints, symptoms, findings or diagnoses related to restless leg syndrome.  The report of his entrance medical examination is also negative for any defects and diagnoses, and his entrance report of medical history is also negative for any relevant examiner's summary and elaboration of pertinent data.  

VA treatment records dated in August and September 2009 provide a pertinent impression of possible restless leg syndrome (two of four cardinal symptoms), mild, likely primary.  However, these records are negative for any evidence linking the Veteran's restless leg syndrome to active duty or a service-connected disability.  They relate that the Veteran's restless leg syndrome had been occurring since childhood, there was a family history concerning restless leg syndrome, and his 2 children had symptoms and signs concerning for restless leg syndrome.  A VA physician stated that the Veteran's restless leg syndrome predated his PTSD.      

In fact, the record contains no competent evidence linking the Veteran's restless leg syndrome to active duty, or showing that his restless leg syndrome was proximately caused or aggravated by service-connected disability.  

Turning to the Veteran's own testimony, the Board notes that he is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible.  However, the Veteran's contentions do not constitute competent evidence in support of his claim.  The specific issue in this case (whether the Veteran's current restless leg syndrome is related to his active duty or was proximately caused or aggravated by service-connected disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for restless leg syndrome, to include as secondary to service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for restless leg syndrome, to include as secondary to service-connected disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


